                                             UNITED STATES DISTRICT COURT
                                             WESTERN DISTRICT OF MISSOURI

                                       CRIMINAL CASE COVER SHEET
County of Offense / Division of Filing                          Matter to be Sealed
                                                                                             ■   Secret Indictment
Greene / Southern
                                                                                                 Juvenile
Defendant Information
Defendant Name:               JAMES L. BROWN

Alias Name:

Birth Date:                   07-23-1973
Related Case Information
Superseding Indictment?                                                                   19-03028-04-CR-S-MDH
                                   ■   Yes           No If yes, original case number:
New Defendant(s)?                      Yes      ■    No
Prior Complaint Case Number, if any:             NA

Prior Target Letter Case Number, if any: NA
U.S. Attorney Information
AUSA Byron Black

Interpreter Needed?
    Yes    Language and/or Dialect:
■   No

Location Status
Arrest Date:
    Currently in Federal Custody                                                           Writ Required?               Yes       ■   No
    Currently in State Custody                                                                                          Yes       ■   No
                                                                                           Warrant Required?
    Currently on Bond

U.S.C. Citations
Total # of Counts               5 (w/forf)

     Set                           Index Key & Description of Offense Charged                                        Count(s)

      1        21 U.S.C. §§ 846 and 841(a)(1) and (b)(1)(A)                                                             1

      2        21 U.S.C. § 841(a)(1) and (b)(1)(C)                                                                    5, 12

      3        18 U.S.C. § 924(c)(1)(A)                                                                                 6

      4        18 U.S.C. § 922(g)(3)                                                                                    7



                                                          (May be continued on reverse)                              Revised: 04-25-2018
                      Case 6:19-cr-03028-MDH Document 76-4 Filed 07/17/19 Page 1 of 2
Set                     Index Key & Description of Offense Charged            Count(s)


5     21 U.S.C. § 853                                                  forfeiture allegation


6


7


8


9


10


11


12


13


14


15


16


17


18


19


20


21


22


23


24


25



            Case 6:19-cr-03028-MDH Document 76-4 Filed 07/17/19 Page 2 of 2
